Citation Nr: 1326345	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  10-08 977	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1970. 

This matter is before the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Honolulu, Hawaii Department of Veterans Affairs (VA) Regional Office (RO).  In November 2011, the Board reopened and remanded the claim of entitlement to service connection for a left hand disability.  In a September 2012 rating decision, service connection was granted for disabilities of the long finger, ring finger, and little finger of the left hand, thereby satisfying the appeal of that issue.  The claim of entitlement to service connection for a low back disability, however, was again denied by the agency of original jurisdiction (AOJ) on remand, and it now returns to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board's review of the record reveals that another remand is required in this case.  The November 2011 remand identified outstanding records from Dr. Miller dated in 1994.  On remand, the Veteran was asked to authorize release of records from Dr. Miller, and he identified only August 2008 as the date of treatment.  However, the Veteran then submitted a statement from Dr. Miller's office showing that he received and paid for treatment for the period from January 1994 into April 1994 and that he received a consultation in April 2008.  Therefore, the Veteran should be asked specifically to authorize release of treatment notes from Dr. Miller for 1994 and for April 2008.  

Additionally, the Veteran was provided a VA examination in July 2008.  The Board finds that this examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiner noted the Veteran's complaints of injury while moving furniture in service and his current spine disability, but he did not provide an etiological opinion.  Additionally, the examination report indicates that the claims file was not available for review.  This fact alone does not render that examination inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  However, the Board observes that extensive treatment notes have been added to the claims file since the July 2008 examination and thus, determines that the Veteran should be provided another VA examination, including an opinion as to the etiology of his back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the 1994 and April 2008 treatment notes of Dr. Miller.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA orthopedic examination to assess the nature and etiology of his spine disability.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:  

Is it at least as likely as not (50% probability or more) that any diagnosed back disability is related to his reported in-service injury moving furniture or is otherwise a result of military service? 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.  In addition to all medical evidence of record, the examiner must specifically address the Veteran's subjective medical history, as documented in the claims file and at the examination, in forming this opinion. 

5. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2012).

6. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


